The present application is being examined under the pre-AIA  first to invent provisions. 
IDS dated 09/08/2022 have been considered. 
Claims 1-32 have been cancelled.
Claims 33-60 are allowed.

REASONS FOR ALLOWANCE
Slotznick U.S. Publication No. 2005/0282582 A1 discloses a telephone device that is used to establish two-way communication with remotely located entity, or to transfer content from display screen for full viewing of the content. The two-way communication is initiated by an object emitting a signal containing a telephone number to the telephone device which in turn automatically dials the telephone number. 
            
Walker et al. U.S. Publication No. 2004/0242304 A1 discloses a gaming system that includes a network server connected to a plurality of gaming devices that are adapted to provide a video payout on each play based on a set of payout parameters. Memory of each gaming device stores payout parameters that correspond to each possible gaming result or outcomes. When a play is initiated by a player, a gaming result is generated at a gaming device. 
            
Goto U.S. Publication No. 2009/0030614 A1 discloses that in an information presenting apparatus, a frequency of usage of each term contained in one text or more is calculated for each user who has implemented an operation onto the text. Based on the frequency of usage of the terms, the frequencies of usage of each term are compared between a specific user and other users to find a difference there between, and terms for which the difference is equal to or larger than a predetermined value are presented.

Prior arts taken alone or in combination fail to teach “A display apparatus displaying a video content acquired via a television broadcast or via the internet and receiving from a remote controller an operation input for television broadcast signal reception and an operation input for content acquisition via the internet, the display apparatus comprising: a digital broadcast receiver configured to receive a digital broadcast signal; a signal separator for de-multiplexing the digital broadcast signal into video data and audio data; a video processor for converting a format of the video data; an audio processor for converting a format of the audio data; a network transceiver configured to communicate over the internet to acquire video content; a radio receiver for receiving information from an external mobile terminal, the external mobile terminal being different from the remote controller; an infrared (IR)-ray receiver for receiving an operation signal from the remote controller; a display panel; and a controller configured to control an operation mode of the display apparatus, wherein the controller is configured to: control the operation mode of the display apparatus to start a first operation mode in response to reception of an operation signal from the remote controller via the infrared (IR)-ray receiver, wherein in the first operation mode, the signal separator is configured to de-multiplex the digital broadcast signal received by the digital broadcast receiver into video data and audio data, the video processor is configured to convert the format of the video data, and the display panel is configured to display a first video content based on the converted video data; control (1) the operation mode of the display apparatus to terminate the first operation mode and to start a second operation mode in response to reception of first information including an identifier for identifying a second video content from the external mobile terminal via the radio receiver without an operation input from the remote controller, and (2) the display apparatus to retrieve the second video content via the internet by the network transceiver based on the identifier, wherein: the second video content is a same video content as a video content displayed on the external mobile terminal before the external mobile terminal sends the first information to the display apparatus, the display panel is configured not to display the first video content acquired via a television broadcast in the second operation mode, the display panel is configured to display the second video content in the second operation mode, in response to reception of second information for operating the second video content displayed on the display panel from the external mobile terminal via the radio receiver without an operation input from the remote controller, displaying of the second video content on the display panel is controlled based on the second information in the second operation mode, and the second information is different from the first information; and control the operation mode of the display apparatus to terminate the second operation mode in response to reception of third information from the external mobile terminal via the radio receiver without an operation input from the remote controller.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARVIN ESKANDARNIA/
Primary Examiner, Art Unit 2446